TEEA~RNEY                 GENERAL.
                        OF TEXAS
                        AUSTIN 1,.-




Hon. 3. T. Phelps
CountyAttorney
Webb County'
Laredo, Texas
Dear Sir:                 Opinion No. O-1779
                          Re: May a county commissioners'court
                               either appropriate-currentfunds
                               of the county or raise money
                               through the channels providea by
                               law for the purpose of purchasing
                              a site for donation to the United
                              States Government'.for purposes of
                               a military reservation?
           Your request for opinion upon the above stated ques-
tion has been received and consideredby this department.
           We are unable to flnd any constitutionalor statutory
authority for the expenditureor appropriationof 'countyfunds
by the commissioners'court for the purposes above described,
           The courts of Texas have repeatedly helIathat commis-
sioners courts may exercise only such authority as Is conferred
by the cohstitutlonana statutes of this state. There are
abundant authoritiesto this effect. We cite the following:
   Article 5, Section 18, Constitutionof Texas;
   Article 2351, Revised Civil Statutes of Texas;
   Texas Jurisprudence,Vol. 11, pages 563-566;
   Bland vs. Orr, 39 S.W. 558;
   Mills County vs. Iampasas County, 40 S.W. 404;
   Nunn-WarrenPublishing Co. vs. Hutchlnson County,
        45 S.W. 2nd, 651;
   Hogg vs. Campbell, 48 S.W. 2nd 515;
   Lanailianvs. State, 97 S.W. 2nd 264;
   El Paso County vs. Elam, 106 S.W. 2nd 393;
   ,Rowardvs. Henderson County, 116,~~ 2nd 791;
   Dodson vs- MArshall, 118 S.W. 2nd 621.
           Thls'departmenthas repeatedly ruled to the same effsct.
For example, Opinion No. O-591 of this department held that the
cominissioners'acurt of Galveston County, Texas, was without au-
thorlty to expend county funds for the employement of life guards
Hon. S. T, Phelps, page 2         0 -1779


for Galveston Beach; Opinion No. 0-1085 of this department held
that the commissioners'court of Marion County, Texas, was wlth-
out authority to pay the salary of a game warden; Opinion No.
O-1299 of this department held that the comnlssioners'court of
Bexar County, Texas, was without authorlty to expend county
funds for fire protection of ~porticins of the county lying out-
side of the city of San Antonio, and-that the county cda.nck
contract with the city of SanAntonFo to furnlsh'suchfire pro-
tection forsuch portions of the ccunty; and Oplnlon No.~O-1001
of this department held that the commlssloners"c'bM?tcoiild'not
legally make donations to the TuberculosisAssijciatlon,~.to'.the
Amerlcan'NatlonalRed Cross or to'any other charitableorganl-
xatlon making request for such donations.
          -We call ytir attention to Article 5885, 5888, Revised
Civil Statutes of Texas, which reads as follows:
           "Each Commlssloners'Court and the Council
   or Commlssl.on  of each City or Town in this State
   Is hereby authorlsed In their dlscretloii,   to appro-~
   prlate a sufficient sum/not otherwise appropriated,
   to pay the necessary expenses of the administrative
   unlta of the Natlonal Guard of thls.State.   located
   In their respective   Counties and in or near their
   respective Cities or towns, not to'exceed the sum
   of One Hundred ($100.00)Dollars per month for such
   expenses from any one such Court, Council-.or   Com-
   mission for any one organization;and In addltLon,
   In behalf of their respective Countles, Cltlesor
   Towns, to donate, eitherin fee simple OP otherwise,
   to the Texas National Guard Armory Ear&, or to any
   one or more of said units for conveyance to said
   Board, one or more tracts 0f"land as sltes upon
   which to construct Armories and other bulldlhgs
   suitable for use by such units; and any and all
   such donations heretoforemade to said Board are
   hereby validated and any such donation heretofore
   made to any such administrativeunit, either as a
   corporationor otherwIse,and conveyed OP to be
   conveyed to said Board, Is hereby validated. As
   amended Acts 1939, 46th Leg., S. B, #426, 1 1."
           While this article undoubtedly gives the commissioners'
court the power to donate In fee simple or otherwise, to the '~
Texas National Guard Armor?y Board9 or to any one or more of'sald
units for conveyance to said Roard, one or more tracts of land
as sites upon which to construct Armories orother buildings
suitable for use by suchunits, it does not authorize the commis-
sioners' court to purchase a slte^for donation to the.United
States Government for purposes of a'mllitary reservation.
Hon. S. T. Phelps, page 3          O-1779


           You are therefore respectfullyadvised that It Is the
opinion of this department that your question should be answered
in the negative and It Is so answered.
                               Very truly yours
                            ATTORNEY GENERAL OF TEXAS

                               By s/Wm. J. Fanning
                                    Wm. J. Fanning
                                    Assistant
WJF:AW:wc
APPROVBD DEC 21, 1939
s/Gerald C. Mann
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/BWB Chairman